Citation Nr: 0415605	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-25 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to payment of dependency and indemnity 
compensation (DIC) for the veteran's surviving spouse for the 
month of her death.  





ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran retired in June 1964 after serving over 24 years 
of active military duty.  He was a prisoner of war of the 
Japanese Government for over 40 months during World War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The veteran died in January 2002.  His dependent spouse was 
subsequently awarded payment of DIC benefits until she died 
in March 2003.  The appellant is their daughter who is 
appointed the family trustee.  



FINDINGS OF FACT

1.  Following the veteran's death, his surviving spouse was 
granted entitlement to DIC benefits on the basis of the 
veteran's POW status.  

2.  The veteran's surviving spouse died in March 2003, and 
DIC benefits for her were terminated on the last day of the 
month before her death.  



CONCLUSION OF LAW

Payment of DIC benefits to the veteran's surviving spouse for 
the month of her death is not authorized.  38 
U.S.C.A. §§ 5112, 7104 (West 2002); 38 C.F.R. § 3.500(g) 
(2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  Although the Veterans Claims Assistance 
Act (VCAA) may be applicable in the instant appeal, the Board 
finds that there is no dispute as to the facts presented in 
this appeal, the only dispute is the proper application of 
the relevant law and regulation to the known facts.  All 
relevant evidence has been collected for review and is on 
file.  

The effective date of a discontinuance of DIC benefits by 
reason of the death of the payee is the last day of the month 
before such death occurs.  38 U.S.C.A. § 5112(b)(1); 
38 C.F.R. § 3.500(g).  

Analysis:  The veteran and his spouse were married from 
August 1948 until his death in January 2002.  The veteran was 
considered permanently and totally disabled due to service-
connected disabilities effective from November 1993.  
Following the veteran's death, his surviving spouse was 
awarded payment of DIC benefits on the basis of his former 
POW status at an enhanced rate because he had been considered 
totally disabled for a period of eight or more years at the 
time of his death.  The veteran's surviving spouse then died 
in March 2003.  Her entitlement to DIC benefits was 
terminated the last day of the month before her death and the 
appellant, their daughter and family trustee, appealed.  

In written statements, the appellant first argued that DIC 
benefits should be apportioned for the number of days she 
lived in March 2003.  Later, and citing the regulatory rules 
for discontinuances of benefits for dependents, she argued 
that her mother's DIC benefits should not have been 
terminated until the last day of the month of her death.  
That is, she has argued that DIC benefits should be made 
payable for March 2003.  She disputed the RO's explanations 
that her mother was payee by arguing that, in fact, her 
mother had been her father's dependent spouse for many years 
and remained so dependent following her father's death.  

The law and regulation applicable in this case are clear.  As 
accurately explained by the RO to the appellant during the 
pendency of this appeal, the veteran's surviving spouse was 
included as his dependent during his lifetime in which he 
receiving VA compensation benefits.  At his death, however, 
the veteran's VA compensation terminated and, based upon his 
surviving spouse's dependent status, she became entitled to 
DIC benefits in her own right.  As such, while her 
entitlement to DIC benefits was based upon dependency, when 
they became payable to her in her own right, she was the 
payee of these VA DIC benefits.  

The law and regulation clearly and concisely require that 
when DIC benefits are terminated upon death of payee, the 
termination date will be the last day of the month before the 
payee's death occurs.  This means that the veteran's 
surviving spouse was owed DIC benefits through February 28, 
2003.  Those benefits were properly terminated beginning on 
March 1, 2003.  Although the appellant in this case 
vehemently argues that her mother was a dependent of the 
veteran, and although this is true, the applicable law and 
regulation require that DIC benefits for her as payee were 
required to be terminated on the last day of the month before 
her death.  

DIC benefits are only paid to dependents and never to 
veterans during their lifetime.  As such, DIC recipients 
always derive this VA benefit based upon a dependent status 
but once awarded, their receipt of such benefits makes them 
payee of that benefit in their own right.  In this case, the 
law is entirely dispositive of the known facts.  

The Board has carefully reviewed all of the evidence on file 
in the veteran's claims folder and acknowledges his great 
personal sacrifice incurred while serving his country in the 
Pacific Theater during World War II.  The Board is bound, 
however, to follow the applicable laws and regulations in 
this case, and is without authority to alter the application 
of the rules applicable in this appeal.  38 U.S.C.A. 
§ 7104(c).  


ORDER

Entitlement to payment of dependency and indemnity 
compensation for the veteran's surviving spouse for the month 
of her death is denied.  



	                     
______________________________________________
	JAMES L. MARCH	
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



